Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 1 of 38 Page ID #:9303




                                 FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 WAYNE WILLIAM WRIGHT,                    No. 19-55084
                               Plaintiff-Appellant,
                                                             D.C. No.
                                  v.                      2:15-cv-05805-
                                                              R-PJW
                 CHARLES L. BECK; MICHAEL NELSON
                 FEUER; HEATHER AUBRY; RICHARD
                 TOMPKINS; JAMES EDWARDS; CITY              OPINION
                 OF LOS ANGELES,
                              Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Central District of California
                        Manuel L. Real, District Judge, Presiding

                           Argued and Submitted April 1, 2020
                                  Pasadena, California

                                 Filed December 1, 2020

                   Before: Richard A. Paez, Consuelo M. Callahan, and
                           Lawrence VanDyke, Circuit Judges.

                                 Opinion by Judge Paez
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 2 of 38 Page ID #:9304




                2                        WRIGHT V. BECK

                                          SUMMARY *


                                           Civil Rights

                    The panel affirmed in part and reversed in part the
                district court’s summary judgment in an action brought
                pursuant to 42 U.S.C. § 1983 alleging, in part, that law
                enforcement officials violated plaintiff’s Fourteenth
                Amendment due process rights when they seized and
                destroyed a portion of his firearms collection.

                     Officers of the Los Angeles Police Department
                (“LAPD”) executed a search warrant and seized plaintiff’s
                collection of over 400 firearms. Plaintiff spent the next
                decade trying to recover the collection, asserting he owned
                the firearms lawfully. The LAPD voluntarily returned
                approximately eighty firearms, but kept the rest because, in
                its determination, plaintiff had not submitted sufficient proof
                that he owned them. While the parties were still negotiating,
                LAPD officer Edwards applied to the Los Angeles County
                Superior Court for an order granting permission to destroy
                the firearms, without giving plaintiff notice that he intended
                to seek such an order. Having obtained the order, the LAPD
                destroyed the firearms by smelting them.

                    The panel held that plaintiff did not argue he was entitled
                to notice beyond what due process mandated, as defendants
                asserted. Had plaintiff abandoned the firearms and the
                requisite time had lapsed under California Penal Code
                section 34000(a), perhaps the LAPD could have applied ex
                parte for a destruction order without giving notice of its

                    *
                      This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 3 of 38 Page ID #:9305




                                      WRIGHT V. BECK                         3

                intended action. But given that plaintiff continued to assert
                a claim of right to the firearms and reasonably believed that
                the LAPD was still reviewing the documentation he
                provided, he was entitled to know that the LAPD intended to
                seek an order permitting destruction of the remaining
                firearms.

                    The panel held that a reasonable factfinder could
                conclude that officer Edwards violated plaintiff’s due
                process rights. The panel had no doubt that officer Edwards
                had fair notice that his conduct violated plaintiff’s due
                process right to notice, and therefore he was not entitled to
                qualified immunity.         The panel rejected defendants’
                arguments that the district court’s judgment should be
                affirmed on alternative grounds, including assertions that
                defendants were entitled to derivative quasi-judicial
                immunity, that plaintiff released his property interest in the
                collection, and that a state order precluded the determination
                that plaintiff was entitled to notice. The panel affirmed,
                however, the district court’s conclusion that LAPD officers
                Aubry and Tompkins were entitled to summary judgment
                because there was no evidence linking them to the alleged
                due process violation.

                    Because the panel reversed the district court’s grant of
                summary judgment on plaintiff’s Fourteenth Amendment
                due process claim, the panel also reversed the district court’s
                grant of summary judgment on plaintiff’s failure-to-train
                claim brought under Monell v. Dep’t of Soc. Servs. of City of
                N.Y., 436 U.S. 658 (1978), which the district court
                characterized as derivative of plaintiff’s due process and
                Fourth Amendment claims.

                    In a separate memorandum disposition, the panel
                affirmed the district court’s grant of summary judgment on
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 4 of 38 Page ID #:9306




                4                    WRIGHT V. BECK

                a defense of qualified immunity on plaintiff’s Fourth
                Amendment claim.



                                        COUNSEL

                Anna M. Barvir (argued), C. D. Michel, Joshua R. Dale, and
                Scott M. Franklin, Michel & Associates P.C., Long Beach,
                California, for Plaintiff-Appellant.

                Matthew A. Scherb (argued), Deputy City Attorney; Blithe
                S. Bock, Managing Assistant City Attorney; Scott Marcus,
                Chief, Civil Litigation Branch; Kathleen A. Kenealy, Chief
                Assistant City Attorney; Michael N. Feuer, City Attorney;
                Office of the City Attorney, Los Angeles, California; for
                Defendants-Appellees.


                                        OPINION

                PAEZ, Circuit Judge:

                    Wayne Wright spent decades amassing a collection of
                over 400 firearms, which, according to him, was worth over
                half a million dollars. In 2004, officers of the Los Angeles
                Police Department (LAPD) executed a search warrant and
                seized the collection. Wright spent the next decade trying to
                recover it, asserting he owned the firearms lawfully. The
                LAPD voluntarily returned approximately eighty firearms,
                but kept the rest because, in its determination, Wright had
                not submitted sufficient proof that he owned them.

                   While the parties were still negotiating, an LAPD officer
                applied to the Los Angeles County Superior Court for an
                order granting permission to destroy the firearms. The
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 5 of 38 Page ID #:9307




                                            WRIGHT V. BECK                                5

                officer did not give Wright notice that he intended to seek
                such an order. Thus, Wright did not have an opportunity to
                contest the officer’s application, and the court granted it.
                Having obtained the order, the LAPD destroyed the firearms
                by smelting them. Wright sued various parties under
                42 U.S.C. § 1983, asserting, among other claims, a violation
                of his Fourteenth Amendment right to due process. The
                district court granted summary judgment in favor of the
                defendants sued in their individual capacities. Because
                Wright could not prevail against the individual defendants,
                the court also concluded that Wright could not maintain his
                Monell failure-to-train claim 1 against the municipal
                defendants and granted summary judgement in favor of
                those defendants as well.

                    We consider whether, on the facts alleged by Wright, his
                due process rights were violated and, if so, whether the law
                was clearly established at the time of the violation. We have
                jurisdiction under 28 U.S.C. § 1291, and we affirm in part,
                reverse in part, and remand. 2

                                                      I.

                   The saga begins after an LAPD sting operation in 2004. 3
                The LAPD obtained a search warrant from the Los Angeles
                County Superior Court (the “Los Angeles Court”) and seized

                    1
                        Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658 (1978).

                    2
                       In a separate memorandum disposition, we affirm the district
                court’s grant of summary judgment on a defense of qualified immunity
                on Wright’s Fourth Amendment claim.
                    3
                      We review the facts, as we must, in the light most favorable to
                Wright. See Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1247 (9th Cir.
                2016).
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 6 of 38 Page ID #:9308




                6                      WRIGHT V. BECK

                more than 400 firearms from Wright’s residence and storage
                unit in Ventura County. In August 2006, Wright pled guilty
                to one count of possession of an unregistered assault
                weapon. The plea agreement, reduced to a court order
                imposing probation conditions, stated that Wright could not
                possess any firearms for thirty-six months. Under the terms
                of the agreement, the firearms would be destroyed or sold
                unless Wright could provide proof of ownership to the
                LAPD as required by its policy regarding the return of seized
                guns. LAPD policy provided:

                        The Department must accept any reasonable
                        proof of ownership. Registration in the name
                        of the lawful owner shall constitute proof of
                        ownership. However, a lack of registration
                        does not constitute a lack of proof of
                        ownership unless registration is required by
                        law for possession and/or ownership of the
                        gun. Unless there is articulable probable
                        cause to disbelieve a sworn declaration from
                        the claimant/owner, a sales receipt, or other
                        proof of ownership from the claimant shall
                        constitute proof of ownership.

                Manual of the LAPD, Vol. IV, at § 560.40 4. In other words,
                under departmental policy, Wright could prove he owned the
                firearms by either showing they were registered in his name
                or through a sworn declaration, sales receipt, or other proof
                of ownership, unless the LAPD had probable cause to
                disbelieve such evidence.



                    4
                     Available at https://www.lapdonline.org/lapd_manual/volume_4.
                htm#540.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 7 of 38 Page ID #:9309




                                          WRIGHT V. BECK                                 7

                    A few months after pleading guilty, Wright moved the
                Ventura County Superior Court (the “Ventura Court”) for
                return of his seized property. The LAPD agreed to release
                twenty-eight firearms registered to Wright but opposed
                release of the remaining firearms. The court ordered release
                of the non-firearm property in a written order. The order,
                however, did not identify the twenty-eight firearms the
                LAPD conceded belonged to Wright, nor did it address the
                remaining firearms of which Wright sought release.
                According to Wright, the court delayed ruling on those
                matters to another day and, for unspecified reasons, removed
                the rescheduled hearing from its calendar. 5 The record,
                however, does not indicate a further hearing was ever set.

                    After completing his term of probation, Wright and his
                then-counsel Joseph Silvoso (“Silvoso”) spent the next
                seven years negotiating off and on with LAPD Detectives
                Richard Tompkins (“Tompkins”) and James Edwards
                (“Edwards”) and Deputy City Attorney Heather Aubry
                (“Aubry”) about the kinds of records that Wright would need
                to furnish to obtain his firearms. In May 2010, Silvoso
                provided the LAPD with receipts for ninety-four firearms
                and explained the difficulty in obtaining records for the
                others because Wright had spent decades acquiring them. A
                few months later, the LAPD explained that it was “slowly”
                reviewing the records Wright provided but, for unexplained
                reasons, stated it required original receipts rather than the
                copies Wright provided. Silvoso explained he could not
                hand over the original receipts but invited Edwards and

                     5
                       Wright represents that the court continued the hearing to decide the
                remaining claims and later removed the hearing from calendar but does
                not cite a written ruling or minute order to that effect. The LAPD
                reiterated the same procedural history in its opposition to Wright’s 2011
                motion for a return of his property.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 8 of 38 Page ID #:9310




                8                        WRIGHT V. BECK

                Aubry to inspect them in his office. In November 2010,
                Silvoso followed up with Edwards and Aubry asking if they
                needed anything beyond the original receipts and a sworn
                declaration to prove ownership of the firearms. Edwards and
                Aubry did not respond.

                    About a year later, in August 2011, Wright filed another
                motion in the Ventura Court for return of his firearms. In its
                opposition, the LAPD reiterated that it did not oppose
                releasing twenty-six firearms, all of which reflected a
                “Dealer Record of Sale” to Wright, but opposed releasing
                the remaining firearms. 6 The LAPD also moved the Ventura
                Court for an order to destroy the remaining firearms. In
                reply, Wright filed a declaration asserting he owned all the
                seized firearms (save for forty) and attached the ninety-four
                receipts he previously had provided to the LAPD.

                    The court held a hearing the following month, in
                September 2011. At the hearing, the LAPD admitted it had
                delayed reviewing Wright’s records and had not yet
                reviewed the receipts or Wright’s sworn declaration. The
                department explained it needed additional time to review the
                records to determine whether Wright had provided
                reasonable proof of ownership. As a result of the LAPD’s
                representation, the court, in a written order dated October 17,
                2011, ordered the LAPD to release the twenty-six firearms it
                had agreed belonged to Wright. 7 The court did not rule on
                the remaining disputed firearms.           Instead, the court
                instructed the parties to meet and confer to determine

                    6
                       It is unclear why the LAPD’s initial decision to release twenty-
                eight firearms in 2007 dropped to twenty-six in 2011.
                    7
                      The summary judgment record does not contain a copy of the court
                reporter’s transcript of this hearing.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 9 of 38 Page ID #:9311




                                          WRIGHT V. BECK                                9

                whether the ownership status of the remaining firearms
                could be resolved informally and, if not, to return to court. 8

                    Immediately after the hearing, Wright and Silvoso spoke
                with Aubry and Tompkins in the courthouse hallway.
                During that conversation, Aubry and Tompkins stated they
                would contact them if the LAPD believed they needed
                additional proof of ownership. In November 2011, Wright
                provided the original versions of the ninety-four receipts to
                the LAPD. Later that month, Tompkins emailed Silvoso
                stating that the LAPD was “still working [their] way through
                the receipts.” A few months later, in March 2012, Tompkins
                reassured Silvoso that the LAPD was “making progress”
                with Wright’s case and would contact Silvoso within a few
                weeks. The parties continued to negotiate over email.

                    In April 2012, Edwards and Tompkins determined
                Wright had proved that he owned eighty of the ninety-four
                firearms for which he provided receipts, which included the
                original twenty-six that the LAPD already had released, as
                provided by the Ventura Court’s order. The order permitting
                release of the twenty-six firearms did not reference or grant
                a request to destroy the remaining 300-plus firearms 9 in the
                LAPD’s custody. Nor did the officers tell Wright that they
                    8
                      Defendants contend that the court’s October 2011 order constituted
                a “deni[al]” of Wright’s request for return of all his firearms and stress
                that Wright never “[sought] review” of this order. But, contrary to
                Defendants’ argument, the Ventura Court did not decide the fate of the
                remaining guns, and, as this court later recognized, left “the final
                resolution” of those guns “for another day.” Wright v. Beck, 723 Fed.
                App’x 391, 392 (9th Cir. Dec. 20, 2017).
                    9
                       This number is estimated by subtracting from the original
                463 seized firearms the eighty firearms the LAPD conceded belonged to
                Wright and the forty firearms over which Wright did not declare
                ownership.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 10 of 38 Page ID #:9312




                 10                   WRIGHT V. BECK

                 had completed their review process or had probable cause to
                 disbelieve his sworn declaration as to the remaining
                 firearms. In fact, no one informed Wright or Silvoso the
                 review process had been completed, or that it was
                 determined Wright did not prove he owned the remaining
                 firearms. Wright assumed that Tompkins and Edwards were
                 reviewing his records to determine whether he needed to
                 provide additional proof. He assumed so because of their
                 consistent representations that they were still reviewing the
                 records. He also understood the court’s statements at the
                 September 2011 hearing required the parties to return to
                 court once informal negotiations had failed.

                     Instead, in December 2013, Edwards applied ex parte to
                 the Los Angeles Court—to the same judge who had
                 approved the 2004 search warrant—for an order permitting
                 destruction of the remaining firearms. In the request for
                 destruction, Edwards represented to the court:

                        The evidence was seized in 2004. Items that
                        have been identified as belonging to the
                        [defendant] though [sic] receipts, DROS and
                        Etrace have been returned. No evidence of
                        ownership by the [defendant] has been
                        received in regard to the last remaining items
                        of evidence. The time to appeal has long
                        since passed.

                 Wright presents no evidence suggesting that Aubry knew
                 about or instructed Edwards to seek the court order without
                 providing Wright or his counsel notice. Similarly, Wright
                 presents no evidence that Tompkins facilitated Edwards’s
                 efforts in seeking the court order. Nonetheless, it is
                 undisputed that neither Edwards, Tompkins, nor Aubry gave
                 notice to Wright or his counsel. Ultimately, the court
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 11 of 38 Page ID #:9313




                                       WRIGHT V. BECK                       11

                 granted the application and issued the order. Accordingly,
                 in June 2014, the LAPD destroyed the remaining 300-plus
                 firearms, over which Wright continued to assert ownership.
                 In August 2014, Wright’s counsel learned that the LAPD had
                 destroyed the firearms.

                     The following year, Wright sued Aubry, Edwards, and
                 Tompkins, Los Angeles Police Department Chief Charles L.
                 Beck (“Beck”), Los Angeles City Attorney Michael N. Feuer
                 (“Feuer”), and the City of Los Angeles (the “City”)
                 (collectively, “Defendants”) in federal court. Wright’s First
                 Amended Complaint, the operative complaint, alleged,
                 among other claims: (1) violations of his Fourth and
                 Fourteenth Amendment rights under 42 U.S.C. § 1983
                 against all defendants and sought damages against only
                 Aubry, Edwards, and Tompkins; and (2) a Monell claim
                 against Beck, Feuer, and the City for failure to train. Wright
                 sued Aubry, Edwards, and Tompkins in their individual
                 capacities and Beck and Feuer solely in their official
                 capacities. Defendants moved to dismiss, arguing that the
                 Ventura Court impliedly ruled in its September 2011 order
                 that Wright had no possessory interest in the firearms. The
                 district court granted the motion, and Wright appealed. We
                 reversed, holding in a memorandum disposition that the
                 court “grossly mischaracterized” the Ventura Court order to
                 suggest that Wright had no possessory interest in the
                 firearms. Wright, 723 Fed. App’x at 392. We reasoned that
                 the Ventura Court left “the final resolution” of those guns
                 “for another day.” Id.

                    On remand, and after discovery had closed, Defendants
                 moved for summary judgment on the merits of Wright’s
                 Fourth and Fourteenth Amendment claims. Defendants
                 Aubry, Tompkins, and Edwards also raised a qualified
                 immunity defense. The district court granted the motion,
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 12 of 38 Page ID #:9314




                 12                     WRIGHT V. BECK

                 concluding the individual named Defendants, even those
                 sued in their official capacity, were entitled to qualified
                 immunity. 10 The court reasoned that Tompkins and
                 Edwards were entitled to qualified immunity because they
                 acted in accordance with California law, LAPD policy, and
                 court orders. The court also reasoned that Beck, Aubry, and
                 Feuer were entitled to qualified immunity because there was
                 no evidence they promulgated or enforced any illegal
                 policies.

                     Further, the district court held that Wright’s due process
                 rights were not violated because he was not entitled to notice
                 that the LAPD sought a disposition order from the Los
                 Angeles Court to destroy the firearms. The district court also
                 held no Fourth Amendment violation occurred because the
                 officers acted reasonably in refusing to return the seized
                 firearms that had not been released by court order. Last,
                 because the district court granted summary judgment in
                 favor of Defendants on Wright’s Fourth and Fourteenth
                 Amendment claims, it concluded that Wright’s Monell claim
                 also failed as a matter of law.

                      Wright timely appealed.

                                                II.

                     We review de novo grants of summary judgment.
                 Mendiola-Martinez, 836 F.3d at 1247. In so doing, we “must
                 determine whether, viewing the facts in the light most
                 favorable to . . . the non-moving party, any genuine issues of



                      10
                         The court did not specify for which alleged constitutional
                 violation they were entitled to qualified immunity.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 13 of 38 Page ID #:9315




                                        WRIGHT V. BECK                          13

                 material fact exist, and whether the district court correctly
                 applied the substantive law.” Id.

                     Qualified immunity shields government officials from
                 civil liability if “their actions could reasonably have been
                 thought consistent with the rights they are alleged to have
                 violated.” Anderson v. Creighton, 483 U.S. 635, 638 (1987).
                 The protection “attaches when an official’s conduct does not
                 violate clearly established statutory or constitutional rights
                 of which a reasonable person would have known.” Kisela v.
                 Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quoting
                 White v. Pauly, 137 S. Ct. 548, 551 (2017) (per curiam)).
                 The reasonableness of the officer’s conduct is “judged
                 against the backdrop of the law at the time of the conduct.”
                 Id. (quotation marks and citation omitted).

                     “In determining whether an officer is entitled to qualified
                 immunity, we employ a two-step test . . . .” Mattos v.
                 Agarano, 661 F.3d 433, 440 (9th Cir. 2011) (en banc). First,
                 “we decide whether the officer violated a plaintiff’s
                 constitutional right . . . .” Id. “[I]f the answer to that inquiry
                 is ‘yes,’ we proceed to determine whether the constitutional
                 right was ‘clearly established in light of the specific context
                 of the case’ at the time of the events in question. Id. (quoting
                 Robinson v. York, 566 F.3d 817, 821 (9th Cir. 2009)). In the
                 second step, “we ask whether [the constitutional right’s]
                 contours were sufficiently clear that every reasonable
                 official would have understood that what he is doing violates
                 that right.” Id. at 442 (quotation marks omitted). “While we
                 do not require a case directly on point, . . . existing precedent
                 must have placed the statutory or constitutional question
                 beyond debate.” Id. (quotation marks, citation, and
                 alteration omitted). “The Supreme Court has made ‘clear
                 that officials can still be on notice that their conduct violates
                 established law even in novel factual circumstances.’” Id.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 14 of 38 Page ID #:9316




                 14                       WRIGHT V. BECK

                 (quoting Hope v. Pelzer, 536 U.S. 730, 741 (2002)); see also
                 A.D. v. Cal. Highway Patrol, 712 F.3d 446, 455 (9th Cir.
                 2013).

                                                  A.

                     The Fourteenth Amendment guarantees that a state
                 cannot “deprive any person of . . . property[] without due
                 process of law.” U.S. Const., Amend. XIV. 11 Despite the
                 somewhat Delphic formulation, one of due process’s central
                 and undisputed guarantees is that, before the government
                 permanently deprives a person of a property interest, that
                 person will receive—at a minimum—notice. Mullane v.
                 Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313 (1950);
                 see also Tulsa Pro. Collection Servs. v. Pope, 485 U.S. 478
                 (1988); Dusenbery v. United States, 534 U.S. 161, 167
                 (2002); United States v. James Daniel Good Real Prop.,
                 510 U.S. 43, 48 (1993).

                     Notice is so critical because it enables the opportunity to
                 be heard. Mullane, 339 U.S. at 314; Memphis Light, Gas &
                 Water Div. v. Craft, 436 U.S. 1, 14 (1978) (“The purpose of
                 notice under the Due Process Clause is to apprise the
                 affected individual of, and permit adequate preparation for,
                 an impending ‘hearing.’”). A meaningful opportunity to be
                 heard, in turn, provides its own benefits. It helps “minimize
                 substantively unfair or mistaken deprivations.” Fuentes v.
                 Shevin, 407 U.S. 67, 81 (1972). It also preserves the “high
                 value, embedded in our constitutional and political history,
                 that we place on a person’s right to enjoy what is his, free of
                 governmental interference.” Id. And it preserves a person’s
                 dignity to “choose for himself whether to appear or default,

                      11
                        Defendants do not dispute that Wright’s firearms fall under the
                 category of “property” governed by due process.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 15 of 38 Page ID #:9317




                                          WRIGHT V. BECK                            15

                 acquiesce or contest.” Mullane, 339 U.S. at 314. Without
                 notice, “[the] right to be heard has little reality or worth.”
                 Id. 12

                     Thus, notice must be “reasonably calculated, under all
                 the circumstances, to apprise interested parties of the
                 pendency of the action and afford them an opportunity to
                 present their objections.” Mullane, 339 U.S. at 314; City of
                 W. Covina v. Perkins, 525 U.S. 234, 240 (1999) (holding the
                 form of notice must be sufficient to ensure the opportunity
                 to be heard is “meaningful.”).

                     In the time since Mullane was issued, the Supreme Court
                 has “adhered unwaveringly” to its pronouncements,
                 frequently holding that inadequate attempts to provide notice
                 violate due process. Mennonite Bd. of Missions v. Adams,
                 462 U.S. 791, 797 (1983) (citing cases). For instance, in
                 Walker v. City of Hutchinson, 352 U.S. 112, 116 (1956), the
                 Court held notice of a condemnation proceeding in a local
                 newspaper was insufficient to provide a landowner with
                 notice. The Court reasoned, given the fundamental
                 importance of notice, and the risk that newspaper publication
                 alone would fail to ensure it, due process was violated. Id.
                 Similarly, in Greene v. Lindsey, 456 U.S. 444, 453 (1982),
                 the Court held that posting notice on the door of a tenant’s
                 apartment of a forcible entry or detainer action “does not
                 satisfy minimum standards of due process.” Due process
                 demanded more, the Court explained, given that additional



                     12
                        Although Wright also argues that a due process violation also
                 occurred under the balancing test under Mathews v. Eldridge, 424 U.S.
                 319, 335 (1976), the Mullane test “supplies the appropriate analytical
                 framework,” as the pending issue involves “the adequacy of the method
                 used to give notice,” Dusenberry, 534 U.S. at 167–68.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 16 of 38 Page ID #:9318




                 16                     WRIGHT V. BECK

                 efforts, such as notice by mail or additional home visits, were
                 feasible. Id. at 454–55.

                     By logical extension, outright failures to even attempt to
                 provide notice violate due process. For example, in Sniadick
                 v. Family Finance Corp., the Supreme Court struck down a
                 state statute that allowed a worker’s wages to be frozen,
                 without notice or an opportunity to be heard, in between
                 garnishment and resolution of a lawsuit. 395 U.S. 337, 338–
                 42 (1969). The Court concluded: “Where the taking of one’s
                 property is so obvious, it needs no extended argument that
                 absent notice and a prior hearing this prejudgment
                 garnishment procedure violates the fundamental principles
                 of due process.” Id. at 342 (citation omitted); see also
                 Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 84 (1988)
                 (“Failure to give notice violates ‘the most rudimentary
                 demands of due process of law.’”) (quoting Armstrong v.
                 Manzo, 380 U.S. 545, 550 (1965)); Perkins, 525 U.S. at 240–
                 41.

                     Due process is not satisfied simply because judges have
                 facilitated the deprivation. For instance, in Fuentes, the
                 Court struck down state statutes authorizing the summary
                 seizure of goods under an ex parte writ of replevin, without
                 notice or an opportunity to be heard. 407 U.S. at 96–97. The
                 Court explained: “If the right to notice and a hearing is to
                 serve its full purpose, then, it is clear that it must be granted
                 at a time when the deprivation can still be prevented.” Id.
                 at 81. The Court reached this conclusion even though the
                 putative owner of the goods eventually received notice and
                 could contest the deprivation through post-deprivation
                 procedures. Id. And it made no difference a judge oversaw
                 the process and granted the writ of replevin. See id.

                     Similarly, in Peralta, the Supreme Court reversed a
                 default judgment that was “entered without notice or
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 17 of 38 Page ID #:9319




                                       WRIGHT V. BECK                         17

                 service” as “constitutionally infirm.” 485 U.S. at 84. The
                 Court held that reversal was required, even without a
                 showing of prejudice, and rejected the lower court’s
                 threshold inquiry into the defenses the party would have
                 brought or the litigation strategy they would have adopted.
                 Id. at 86–87 (“[I]t is no answer to say . . . due process of law
                 would have led to the same result because [a defendant] had
                 no adequate defense upon the merits.”) (quoting Coe v.
                 Armour Fertilizer Works, 237 U.S. 413, 424 (1915)). That
                 is because notice—regardless of what it might have
                 accomplished in a particular case—is such a core aspect of
                 due process that its absence will lead us to question the
                 fairness of the deprivation.

                     Further, even in cases after the government has lawfully
                 seized property, reasonable notice must be provided prior to
                 a final deprivation. See Perkins, 525 U.S. at 240–41
                 (“[W]hen law enforcement agents seize property pursuant to
                 warrant, due process requires them to take reasonable steps
                 to give notice that the property has been taken so the owner
                 can pursue available remedies for its return.”). That is why,
                 in Matthias v. Bingley, the Fifth Circuit held that a municipal
                 ordinance that authorized, without notice to the property
                 owners, the disposal of property seized pursuant to a
                 criminal investigation violated due process. 906 F.2d 1047,
                 1053 (5th Cir. 1990). The court reasoned that the ordinance
                 created a “high risk of erroneous deprivations.” Id. at 1052.

                     Similarly, in Gates v. City of Chicago, the Seventh
                 Circuit reversed a summary judgment ruling in favor of a
                 municipality on a § 1983 action because a triable issue of
                 fact existed about whether the notice form provided to
                 arrestees satisfied due process. 623 F.3d 389, 401 (7th Cir.
                 2010). The court concluded that the procedures to retrieve
                 property were “arcane and not generally available,” and thus
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 18 of 38 Page ID #:9320




                 18                    WRIGHT V. BECK

                 individual notice was required under Memphis Light. Id.
                 at 400.

                       Unsurprisingly, for decades, California courts have also
                 heeded the straightforward rule of requiring notice, both as
                 due process principle and as a procedural rule. Menefee &
                 Son v. Dep’t of Food & Agric., 245 Cal. Rptr. 166, 170 (Ct.
                 App. 1988) (“[A]t a minimum, due process requires notice
                 and an opportunity for a hearing.”); Conservatorship of
                 Moore, 229 Cal. Rptr. 875, 879 (Ct. App. 1986) (“An
                 elementary and fundamental requirement of due process in
                 any proceeding which is to be accorded finality is notice
                 reasonably calculated, under all the circumstances, to
                 apprise interested parties of the pendency of the action
                 . . . .”) (quoting Mullane, 339 U.S. at 314); People v.
                 Wilshire Ins. Co., 119 Cal. Rptr. 917, 920 (Ct. App. 1975)
                 (“[I]n an adversary proceeding where an order may affect the
                 rights of an adverse party, notice must be given to protect the
                 adverse party’s right to be heard on the issue as a matter of
                 due process of law.”); McDonald v. Severy, 59 P.2d 98, 99
                 (Cal. 1936) (“The general rule is that notice of motion must
                 be given whenever the order sought may affect the rights of
                 an adverse party.”); In re Sara D., 104 Cal. Rptr. 2d 909, 916
                 (2001) (“[A]bsent extraordinary circumstances, even ex
                 parte applications require notice to all parties of the
                 application the day before the ex parte hearing.”) (citing Cal.
                 Rules of Court 379).

                     Thus, like federal courts, when a party fails to give
                 adequate notice to an adverse party of a court proceeding,
                 California courts have not hesitated, in various contexts, to
                 declare a due process violation and nullify the underlying
                 order or judgment. See, e.g., Jones v. Otero, 203 Cal. Rptr.
                 90, 92 (Ct. App. 1984) (reversing sanctions order because
                 “no notice whatsoever was given” in violation of
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 19 of 38 Page ID #:9321




                                      WRIGHT V. BECK                       19

                 “fundamental principles of due process”); O’Brien v. Cseh,
                 196 Cal. Rptr. 409, 412 (Ct. App. 1983) (“Plaintiff’s rush to
                 compel sanctions against defendant on an ex parte basis
                 [without notice] was a flagrant violation of due process
                 principles.”).   Statutory schemes that authorize the
                 destruction of property without notice similarly have been
                 held to be unconstitutional. See Menefee & Son, 245 Cal.
                 Rptr. at 171.

                     In contrast, when “timely and adequate notice” of a
                 hearing implicating a person’s rights was given, courts have
                 declined to find a due process violation. See, e.g.,
                 Needelman v. DeWolf Realty Co., 191 Cal. Rptr. 3d 673, 685
                 (Ct. App. 2015), as modified on denial of reh’g (Aug. 18,
                 2015) (holding ex parte motion in eviction proceeding did
                 not deprive individual of due process because he received
                 adequate notice of the application prior to the hearing)
                 (quoting Goldberg v. Kelly, 397 U.S. 254, 267 (1970)).

                     To be sure, due process tolerates some variance on when
                 to provide notice, “appropriate to the nature of the case.”
                 Mullane, 339 U.S. at 313. For instance, in “rare and
                 extraordinary situations,” the government may deprive an
                 individual of property without notice or an opportunity to be
                 heard, so long as the person is later notified of the
                 deprivation and the procedures to contest it. Bd. of Regents
                 v. Roth, 408 U.S. 564, 570 n.7 (1972). One such example
                 occurred in North American Cold Storage Co. v. Chicago,
                 211 U.S. 306, 315 (1908), wherein the Supreme Court
                 upheld a municipal ordinance that authorized the summary
                 seizure and destruction of food deemed unfit for human
                 consumption. The Court explained that the need for
                 immediate action outweighed the risk of erroneous
                 deprivation, and, if such error occurred, the owner could
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 20 of 38 Page ID #:9322




                 20                     WRIGHT V. BECK

                 recover damages after the incident in an action at law. Id.
                 at 315–16. 13

                     Further, the Supreme Court has limited the amount of
                 effort a party must exert to provide actual notice to a party
                 whose rights are implicated. See Dusenbery, 534 U.S.
                 at 168–72. In Dusenbery, for example, the Court considered
                 whether the government’s attempt at serving notice to an
                 individual of its intention to forfeit property seized at the
                 time of his arrest satisfied due process’s notice requirements.
                 The government sent letters by certified mail to the
                 correctional institution in which he had been incarcerated,
                 the residence where he had been arrested, and to his mother’s
                 home; and it published legal notice of the forfeiture for three
                 consecutive weeks in a local newspaper. Id. at 164. The
                 individual sued, claiming he was entitled to “actual notice”
                 under Mullane. Id. at 169–73. The Court disagreed, holding
                 that due process does not require “actual notice,” but rather
                 only reasonable efforts to achieve it, and held the
                 government’s efforts were reasonable. Id. at 169–71.

                     Additionally, the Supreme Court has limited the content
                 a notice form must contain to satisfy due process. For
                 instance, in Perkins, the Court held that the government need
                 not “give detailed and specific instructions or advice to
                 owners” on how they can retrieve property that was lawfully
                 seized when those procedures are already publicly available.
                 525 U.S. at 236, 241. Instead, the government need only
                 take “reasonable steps” to inform the owner that property has
                 been seized. Id. at 240. When the remedial procedures are
                 not publicly available, however, reasonable steps must still


                      13
                         Defendants do not suggest such extraordinary circumstances
                 justified the need to destroy the firearms here.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 21 of 38 Page ID #:9323




                                      WRIGHT V. BECK                     21

                 be taken to provide notice of them. See Memphis Light,
                 436 U.S. at 13–15.

                     Despite these minor limitations on the notice
                 requirement, no court has held—at least under the
                 circumstances presented here—that notice can be altogether
                 abandoned. To the contrary, under almost every conceivable
                 scenario, there is “no doubt” that the government must take
                 reasonable steps to provide notice. See Mullane, 339 U.S.
                 at 313. Given the wealth of precedent—and the safeguards
                 notice provides—the right to notice has been rightfully
                 regarded as “elementary,” “fundamental,” Mullane,
                 339 U.S. at 314, and “rudimentary,” Kelly, 397 U.S. at 267.
                 The right cannot reasonably be disputed.

                     Defendants nonetheless argue that the notice
                 requirement was satisfied at the time the firearms were
                 seized, and Wright was not entitled to any further notice
                 thereafter. To address the merits of Defendants’ argument,
                 we divide up the chronology and nature of the deprivations.
                 Wright was deprived of his property twice. The first
                 occurred when LAPD officers seized his firearms during the
                 execution of a search warrant. That was a temporary
                 deprivation that is not at issue.

                     The second deprivation occurred when the LAPD
                 destroyed Wright’s property amid ongoing negotiations
                 between Wright and the LAPD. Key to this claim is that,
                 without notice to Wright, Edwards sought an order from the
                 Los Angeles Court granting permission to destroy Wright’s
                 firearms. Wright alleges that Edwards sought this order
                 while the parties were still informally resolving the
                 ownership dispute, as encouraged by the Ventura Court. The
                 subsequent destruction of Wright’s firearms constituted a
                 permanent deprivation and underscores the need for notice.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 22 of 38 Page ID #:9324




                 22                        WRIGHT V. BECK

                      We have no problem concluding that a rational trier of
                 fact could find a due process violation under these
                 circumstances. The wealth of precedent suggests that by
                 failing to provide Wright with notice and the opportunity to
                 be heard before the court issued the destruction order,
                 Edwards denied Wright the most basic and fundamental
                 guarantees of due process. Mullane, 339 U.S. at 314;
                 Peralta, 485 U.S. at 86–87; Fuentes, 407 U.S. at 81; Perkins,
                 525 U.S. at 240–41. 14 First, Supreme Court precedent
                 makes clear that ex parte hearings that affect a party’s
                 interest in property, without notice, violate due process and
                 any order resulting from such a hearing is void. Fuentes,
                 407 U.S. at 81. Second, Supreme Court precedent makes
                 clear that the purpose of notice is to “apprise the affected
                 individual of, and permit adequate preparation for, an
                 impending ‘hearing.’” Memphis Light, 436 U.S. at 14.
                 When an individual, however, is incapable of “ascertaining”
                 the time and place of an impending hearing, see Perkins, 525
                 U.S. at 241, or cannot “reasonably be expected to educate
                 himself about” such a hearing, see id. at 242, individualized
                 notice must be provided. Yet here no notice was provided.

                     Defendants do not dispute the elementary, fundamental,
                 and rudimentary guarantee of the right to notice. Instead,
                 they make three points to argue Wright was not entitled to
                 notice. First, Defendants contend that Perkins stands for the
                 proposition that Wright deserved no further notice after the
                 guns were seized, but this reliance is misplaced. As
                 explained above, Perkins simply reaffirmed the

                     14
                        California’s Rules of Court also mandate that a party seeking an
                 ex parte order “must notify all parties” before the appearance, “absent a
                 showing of exceptional circumstances.”            Cal. Rules of Court,
                 Rule 3.1203(a), https://www.courts.ca.gov/cms/rules/index.cfm?title=th
                 ree&linkid=rule3_1203.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 23 of 38 Page ID #:9325




                                           WRIGHT V. BECK                               23

                 longstanding view that statutes alone can provide sufficient
                 notice of how an owner can retrieve his or her property once
                 it has been seized by the state. 525 U.S. at 241. 15

                     Perkins does not apply here, where no notice was
                 provided—statutory or otherwise—that the police intended
                 to seek a destruction order while Wright’s claim of
                 ownership was still pending. If anything, Wright could not
                 have relied on any publicly available information to
                 reasonably ascertain that Edwards would seek an ex parte
                 application at the time that he did. See Memphis Light,
                 436 U.S. at 13–15. He thus was entitled to know about that
                 “impending hearing.” See id.; see also Gates, 623 F.3d
                 at 400.

                     Second, Defendants argue that Wright did have statutory
                 notice because two California statutes required destruction
                 of the firearms. Defendants cite California Penal Code
                 section 34000(a). That provision states that a firearm “shall
                 be . . . destroyed” when “the firearm is an exhibit filed in any
                 criminal action or proceeding which is no longer needed or
                 is unclaimed or abandoned property, which has been in the
                 possession of the officer for at least 180 days . . . .” Id.
                 Although the firearms were in LAPD custody for well over

                     15
                        Specifically, in that case, police officers seized personal property
                 pursuant to a search warrant. Perkins, 525 U.S. at 236. The officers left
                 a form notifying the owners of, among other things, the search, a list of
                 the items seized, and the names of the officers they could contact for
                 additional information. Id. at 236–37. Instead of filing a motion for
                 return of their property, the property owners sued the officers under
                 § 1983, arguing they were entitled to notice of the state-law remedies to
                 recover their property. Id. at 237–38. The Court disagreed, holding that
                 California law placed the property owners on notice of what remedies
                 were available to them, and the police thus had no obligation to inform
                 individuals of publicly available statutory remedies. Id. at 239–41.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 24 of 38 Page ID #:9326




                 24                        WRIGHT V. BECK

                 180 days, Defendants fail to show the second condition was
                 undisputed—that the firearms were no longer needed as
                 exhibits in criminal action, unclaimed, or abandoned. 16 To
                 the contrary, Wright had a pending claim of ownership over
                 the firearms and could reasonably have believed that the
                 LAPD was still reviewing his claim. Defendants also rely
                 on California Penal Code section 18275, but that provision
                 fails to provide Wright with constructive notice. Section
                 18275 applies to circumstances in which a firearm is seized
                 at the scene of a domestic violence dispute, not pursuant to
                 a warrant, as here. See Cal. Penal Code § 18250 et seq. 17




                      16
                        Defendants’ claim that the statute applies “even when the firearms
                 were not filed as exhibits” is unpersuasive. The case they cite, People v.
                 Lamonte, 61 Cal. Rptr. 2d 810, 812 (Ct. App. 1997), stands for no such
                 thing. There, the government argued that a property claimant was not
                 entitled to the return of property because the statute limited return only
                 to “exhibits,” and, because the claimant pled guilty, the evidence had
                 never been filed as exhibits. Id. The court held: “[W]e see no reason to
                 distinguish between seized property used as exhibits and seized property
                 which was not used. . . . [The claimant] should have no less due process
                 regarding return of property by virtue of pleading guilty rather than
                 proceeding to trial.” Id. That is not a distinction Wright relies on here.
                 Similarly, little evidence suggests, and a rational trier of fact could
                 certainly conclude otherwise, that Wright “abandoned” the guns, given
                 Wright’s counsel’s ongoing communications with Defendants and the
                 Ventura Court’s September 2011 directive to the parties that they should
                 resolve their disputes informally.
                      17
                        Moreover, § 18275 authorizes the destruction of any firearm held
                 longer than one year, but specifically exempts firearms that have not
                 been recovered because of an “extended hearing process” under
                 California Penal Code section 18420. Section 18420, in turn, allows a
                 person to petition for a second hearing regarding the return of a
                 confiscated firearm if the first hearing is unsuccessful. Defendants fail
                 to show that Wright would not have been entitled to this exemption.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 25 of 38 Page ID #:9327




                                           WRIGHT V. BECK                             25

                     Last, Defendants assert they did not need to provide
                 Wright notice because he already had his opportunity to
                 pursue available remedies and present his claim of
                 ownership. This argument misses the mark. Wright’s claim
                 of ownership was never resolved fully by the Ventura Court.
                 At the September 2011 hearing, the officers stated they
                 needed additional time to review Wright’s proof of
                 ownership. Based on this representation, the court deferred
                 ruling on Wright’s claims and gave the officers additional
                 time to review Wright’s ownership records. The court
                 instructed the parties to attempt to resolve Wright’s
                 ownership claim informally, and, if those efforts failed, the
                 parties could return to court. Instead of adhering to these
                 instructions, however, Defendants turned to a different
                 venue altogether—the Los Angeles Court—and sought the
                 ex parte destruction order. By doing so, Defendants pursued
                 a “procedure that deprive[d] [Wright] of [his] claim[] in a
                 random manner.” Logan v. Zimmerman Brush Co., 455 U.S.
                 422, 434 (1982). 18

                    As the Supreme Court has emphasized time and again,
                 however, an individual is entitled to notice before “any
                 proceeding which is to be accorded finality.” Mullane,
                 339 U.S. at 314; see also Peralta, 485 U.S. at 86–87;

                     18
                         In Logan, the Supreme Court held that a state could not skirt its
                 obligation to provide a hearing to a terminated employee on his request
                 for reinstatement by scheduling the hearing outside of the 120-day period
                 mandated by state law. 455 U.S. at 433–35. Logan thus stands for the
                 straightforward proposition that a state cannot bypass its due process
                 obligations by creating circumstances that render the process
                 meaningless. That is akin to what Defendants did here: they partially
                 litigated Wright’s ownership claims in one adjudicatory proceeding—at
                 the Ventura Court—while depriving him of his due process rights in
                 another—at the Los Angeles Court—all the while pointing to state law
                 to argue that destruction of the firearms was their only choice.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 26 of 38 Page ID #:9328




                 26                       WRIGHT V. BECK

                 Fuentes, 407 U.S. at 81; Perkins, 525 U.S. at 240–41. 19 This
                 case confirms why the right to notice and an opportunity to
                 be heard are so fundamental—because “fairness can rarely
                 be obtained by secret, one-sided determination of facts
                 decisive of rights.” Fuentes, 407 U.S. at 81 (quoting Joint
                 Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123,
                 170–72 (1951) (Frankfurter, J., concurring)). 20 Edwards’s
                 ex parte application for permission to destroy Wright’s
                 firearms contained statements that a rational trier of fact
                 could find were misrepresentations. For example, Edwards
                 represented to the Los Angeles Court that Wright had
                 provided “[n]o evidence of ownership” and that “[t]he time
                 to appeal has long since passed.” But a factfinder could have
                 determined that Wright did provide evidence of ownership
                 (i.e., his sworn declaration of ownership), yet Edwards
                 omitted this fact from his application seeking permission to
                 destroy Wright’s firearms. Second, a factfinder could have
                 found that the Ventura Court never entered a final appealable
                 order denying Wright’s motion for return of his firearms
                 because the October 17, 2011 order only addressed the
                 firearms that the LAPD argued could be released to Wright.
                 That order did not address the disputed firearms. Instead, as
                 Wright explained, the court instructed the parties at the
                 September 2011 court hearing to attempt to resolve their
                 dispute informally and return to court, if necessary.

                    In sum, Wright does not argue he was entitled to notice
                 beyond what due process mandates, as Defendants assert.
                      19
                         The Supreme Court has also recognized that a claimant’s failure
                 to comply with a reasonable procedural requirement protects a state from
                 a due process claim. See Logan, 455 U.S. at 434 n.7. Such a failure
                 cannot be indisputably assigned to Wright.
                      20
                        To be sure, as explained above, a demonstration of prejudice is
                 not necessary. See Peralta, 485 U.S. at 86–87.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 27 of 38 Page ID #:9329




                                       WRIGHT V. BECK                        27

                 Had Wright abandoned the firearms and the requisite time
                 had lapsed under California Penal Code section 34000(a),
                 perhaps the LAPD could have applied ex parte for a
                 destruction order without giving notice of its intended
                 action. See Logan, 455 U.S. at 434 n.7. But given that
                 Wright continued to assert a claim of right to the firearms
                 and reasonably believed that the LAPD was still reviewing
                 the documentation he provided, he was entitled to know that
                 the LAPD intended to seek an order permitting destruction
                 of the remaining firearms.

                                               B.

                     Because a reasonable jury could find that Wright was
                 entitled to notice, we must also determine who deprived him
                 of this right. The record clearly shows that Edwards filed
                 the application for an order to destroy the firearms and failed
                 to provide Wright with notice. Thus, taking the facts in the
                 light most favorable to Wright, a reasonable factfinder could
                 conclude that Edwards violated Wright’s due process rights.

                      On the other hand, Wright fails to demonstrate what
                 specific acts Aubry or Tompkins undertook to facilitate
                 Edwards’s decision to apply ex parte for a destruction order.
                 Wright points to evidence demonstrating that Aubry and
                 Tompkins opposed releasing the firearms to Wright. He
                 does not, however, cite anything in the record to show that
                 either Aubry or Tompkins instructed Edwards to proceed
                 with the application ex parte or otherwise facilitated the
                 filing of the application. See Jeffers v. Gomez, 267 F.3d 895,
                 915 (9th Cir. 2001). Because there is no evidence linking
                 Aubry or Tompkins to the alleged due process violation—
                 failing to provide notice—we affirm the district court’s
                 conclusion that Aubry and Tompkins were entitled to
                 summary judgment.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 28 of 38 Page ID #:9330




                 28                     WRIGHT V. BECK

                     In sum, taking the evidence in the light most favorable to
                 Wright, a reasonable jury could find that Edwards violated
                 Wright’s due process right to notice when he applied for a
                 destruction order without giving Wright notice.

                                                C.

                      Next, we must determine whether the right to notice of
                 the ex parte application was “clearly established.” Mattos,
                 661 F.3d at 442. A constitutional right is clearly established
                 if the official had “fair notice that her conduct was unlawful”
                 but still engaged in it. Brosseau v. Haugen, 543 U.S. 194,
                 198 (2004) (per curiam). Usually, we look to binding
                 precedent to determine whether an officer had “fair notice”
                 his or her conduct violated a constitutional right. Mattos,
                 661 F.3d at 442. And, in reviewing our caselaw, we must be
                 careful not to—and have indeed been criticized for—
                 defining clearly-established law “at a high level of
                 generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011).
                 As the Supreme Court explained, broad pronouncements of
                 an abstract right usually fail to provide a clear sense of the
                 outer limits of lawful conduct. Saucier v. Katz, 533 U.S.
                 194, 202 (2001). For example, it may be well-established
                 that everyone enjoys “the right to due process,” but, as the
                 Court has explained, this constitutional truism falls short in
                 elucidating the “objective legal reasonableness” of an
                 official’s action in any given scenario. Anderson, 483 U.S.
                 at 639 (quotation marks omitted). Similarly, though in a
                 different context, it is well-known that the Fourth
                 Amendment protects against “unreasonable search[es] or
                 seizure[s],” but that “general proposition . . . is of little help
                 in determining whether the violative nature of particular
                 conduct is clearly established.” al-Kidd, 563 U.S. at 742.
                 Thus, we usually undertake our inquiry “in light of the
                 specific context of the case, not as a broad general
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 29 of 38 Page ID #:9331




                                       WRIGHT V. BECK                        29

                 proposition,” and determine whether the right, as explicated,
                 carries over to the facts before us. Brosseau, 543 U.S. at 198
                 (quoting Saucier, 533 U.S. at 201).

                     At the same time, an official may have “fair notice” that
                 conduct is unlawful, “even without a body of relevant case
                 law,” if the violation is so “obvious” that no reasonable
                 official would have engaged in such behavior. Id. at 199;
                 see also United States v. Lanier, 520 U.S. 259, 271 (1997)
                 (“[I]n [some] instances a general constitutional rule already
                 identified in the decisional law may apply with obvious
                 clarity to the specific conduct in question, even though the
                 very action in question has not previously been held
                 unlawful. . . .”) (quotation marks, citation, and alteration
                 omitted); see also Browder v. City of Albuquerque, 787 F.3d
                 1076, 1082–83 (10th Cir. 2015) (Gorsuch, J.) (“[S]ome
                 things are so obviously unlawful that they don’t require
                 detailed explanation and sometimes the most obviously
                 unlawful things happen so rarely that a case on point is itself
                 an unusual thing.”).

                     We have thus not hesitated to deny qualify immunity to
                 officials in certain circumstances, “even without a case
                 directly on point.” See, e.g., A.D., 712 F.3d at 455; Charter
                 of Hells Angels Motorcycle Club v. City of San Jose,
                 402 F.3d 962, 975 (9th Cir. 2005) (denying qualified
                 immunity to officers who unreasonably destroyed property
                 while executing a search warrant); Mena v. City of Simi
                 Valley, 226 F.3d 1031, 1041 (9th Cir. 2000) (denying
                 qualified immunity to officers who “needlessly ransack[ed]
                 [a] home and destroy[ed] property”); Hernandez v. City of
                 San Jose, 897 F.3d 1125, 1138 (9th Cir. 2018) (denying
                 qualified immunity to officers who directed attendees of a
                 political rally toward a violent crowd of protesters).
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 30 of 38 Page ID #:9332




                 30                    WRIGHT V. BECK

                     The need for an on-point case is further diluted when the
                 “clearly established” rule is concrete and specific. For
                 example, in Mena, at the time of the allegedly unlawful
                 conduct, it was “clearly established” that officers violate the
                 Fourth Amendment during the execution of a search warrant
                 when they engage in “unnecessarily destructive behavior.”
                 226 F.3d at 1041 (quoting Liston v. City of Riverside,
                 120 F.3d 965, 979 (9th Cir. 1997)). Thus, we concluded that
                 an officer who destroyed an already-ajar door to a home
                 during the execution of a search warrant was not entitled to
                 qualified immunity, even though we did not cite a specific
                 on-point case. Id. That is because what conduct constituted
                 needless destruction was, in that instance, self-evident. See
                 id.

                     Similarly, in Hernandez, we recognized that our
                 precedent had long established that a person’s substantive
                 due process rights were violated when a state actor acted
                 with deliberate indifference to a known or obvious danger
                 but nonetheless exposed an individual to it. 897 F.3d
                 at 1135–37. Although the type of danger to which an officer
                 can expose someone can take innumerable forms, we had no
                 trouble concluding that the nature of the right provided
                 “obvious clarity,” in the circumstances there, that
                 shepherding attendees at a political protest through a
                 “violent crowd of protesters and actively prevent[ing] them
                 from reaching safety” violated due process. Id. at 1138.

                     Turning to the case at hand, we have no doubt that
                 Edwards had fair notice that his conduct violated Wright’s
                 due process right to notice. Although “due process” has
                 been castigated as “cryptic” and “abstract,” see Mullane,
                 339 U.S. at 313, its balustrades have been identified, time
                 and again, as notice and an opportunity to be heard, id.
                 at 314; Peralta, 485 U.S. at 86–87; Fuentes, 407 U.S. at 81;
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 31 of 38 Page ID #:9333




                                        WRIGHT V. BECK                         31

                 Perkins, 525 U.S. at 240–41. As explained above, California
                 courts have for decades observed this straightforward rule,
                 which adds to our confidence that the law was clearly
                 established. See Drummond ex rel. Drummond v. City of
                 Anaheim, 343 F.3d 1052, 1060 (9th Cir. 2003) (“In the
                 absence of binding precedent, a court should look to
                 whatever decisional law is available to ascertain whether the
                 law is clearly established for qualified immunity purposes,
                 including decisions of state courts, other circuits, and district
                 courts.”) (brackets and internal quotation marks omitted).

                     Further, unlike the mere general right to “due process,”
                 Anderson, 483 U.S. at 639, or the abstract right to be free
                 from “excessive force,” al-Kidd, 563 U.S. at 742, the right
                 to notice is a specific, concrete guarantee that a person will
                 be informed of the government’s intent to deprive him or her
                 of property before doing so. See Mena, 226 F.3d at 1041.
                 Any reasonable official would have thus known that
                 deviating from this straightforward requirement—and
                 indeed dispensing with it entirely—violates the right to due
                 process.

                     We are further convinced that the obligation to provide
                 notice was clearly established given that Edwards was
                 seeking ex parte permission to destroy the firearms—a
                 permanent kind of deprivation. See Logan, 455 U.S. at 433.
                 This makes Edwards’s conduct even more egregious than the
                 kind prohibited in Fuentes, in which the Court struck down
                 state statutes authorizing the mere temporary deprivation of
                 goods through an ex parte writ of replevin. See 407 U.S.
                 at 81.

                     Additionally, we conclude Edwards had fair notice that
                 his conduct violated due process given that he acted in the
                 complete absence of statutory authority. See Rosenbaum v.
                 Washoe Cty., 663 F.3d 1071, 1079 (9th Cir. 2011) (denying
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 32 of 38 Page ID #:9334




                 32                    WRIGHT V. BECK

                 qualified immunity to officer who arrested individual
                 without any statutory authority). As we explained above, no
                 statute authorized Edwards’s decision to seek an ex parte
                 application for permission to destroy Wright’s property
                 without notifying Wright of his intent to do so. If anything,
                 the only express rule that applied made it clear that he needed
                 to provide notice. See Cal. Rules of Court, Rule 3.1203(a).

                     Further, the obviousness of the constitutional violation is
                 especially evident given the Ventura Court’s September
                 2011 instruction to attempt to resolve the dispute informally
                 and to return to court, if necessary. The record suggests that
                 Edwards knew notice should have been provided; otherwise,
                 he probably would not have told the court that Wright
                 presented no proof of ownership or insinuated that Wright
                 had abandoned his ownership claim.

                      Thus, although we do not identify a case with the exact
                 factual situation involved here, we conclude that in light of
                 the precedent that did exist at the time Edwards filed an ex
                 parte application for permission to destroy Wright’s
                 firearms, his actions fit within the “obvious” situation. See
                 Mena, 226 F.3d at 1041. It appears obvious to us, even
                 without a case addressing identical facts, that a state actor
                 cannot unilaterally seek to destroy one’s property without
                 first providing the individual notice of the intent to do so.
                 That is the only reasonable inference one can draw in light
                 of Mullane and its progeny. Yet despite knowing that
                 Wright had a pending claim of ownership, Edwards applied
                 to the Los Angeles Court, without notice to Wright, for an
                 order to destroy his property.

                     We thus conclude that the due process right to notice, as
                 alleged by Wright, was clearly established and, as a result,
                 Edwards is not entitled to qualified immunity.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 33 of 38 Page ID #:9335




                                      WRIGHT V. BECK                       33

                                              D.

                     Finally, we address the district court’s conclusion that
                 City Attorney Feuer and LAPD Chief Officer Beck were
                 entitled to qualified immunity. Wright sued those officials
                 only in their official capacities. Qualified immunity is,
                 however, “available only to government officials sued in
                 their individual capacities” and is “not available to those
                 sued only in their official capacities.” Cmty. House, Inc. v.
                 City of Boise, Idaho, 623 F.3d 945, 965 (9th Cir. 2010). We
                 thus reverse the grant of qualified immunity for these
                 defendants.

                                             III.

                   Defendants also urge us to affirm on alternative grounds.
                 We reject each argument in turn.

                                              A.

                     First, Defendants argue that a § 1983 claim cannot be
                 predicated on a breach of a plea agreement. This argument
                 misconstrues Wright’s claims for several reasons. For one,
                 the City was not a party to the agreement, so summary
                 judgment cannot be affirmed in its favor on this ground.
                 Second, Wright is alleging constitutional violations
                 independent of the plea agreement: the plea agreement
                 neither created Wright’s possessory interest in the firearms
                 nor is reference to it necessary for the resolution of his
                 constitutional claims.

                                              B.

                     We also reject Defendants’ contention that they are
                 entitled to “derivative, quasi-judicial immunity” because,
                 once the LAPD seized the contested firearms by warrant,
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 34 of 38 Page ID #:9336




                 34                        WRIGHT V. BECK

                 “the City” acted as a court custodian subject to court
                 orders. 21 That immunity extends to nonjudicial officers
                 “only if they perform official duties that are functionally
                 comparable to those of judges, i.e., duties that involve the
                 exercise of discretion in resolving disputes.” In re Castillo,
                 297 F.3d 940, 948 (9th Cir. 2002). Defendants fail to show,
                 however, that Edwards performed a duty that was
                 functionally comparable to a judge by keeping custody of
                 Wright’s firearms. Defendants also do not show Edwards
                 performed a functionally comparable duty of a judge when
                 they sought a court order to destroy the property. This
                 immunity does not apply under this theory.

                      Nor is Edwards entitled to quasi-judicial immunity
                 because he performed “purely administrative acts.” See id.
                 at 952. That immunity applies when a non-judicial officer
                 performs a “non-discretionary or administrative function . . .
                 at the explicit direction of a judicial officer.” Zoretic v.
                 Darge, 832 F.3d 639, 644 (7th Cir. 2016). Defendants
                 appear to suggest that they are entitled to immunity under
                 this theory because they complied with a court order to
                 destroy the firearms. Defendants fail to cite any case,
                 however, that shows that the immunity extends to state
                 actors who sought and obtained the order improperly in the
                 first instance. Also, Edwards exercised discretion in
                 deciding when or whether to seek the order permitting
                 destruction of the firearms. We thus reject this contention.


                      21
                         Defendants do not specify to whom the immunity applies, but
                 rather appear to suggest it applies to all of them. Defendants, however,
                 provide no authority for the proposition that a municipality or individuals
                 sued in their official capacity can qualify for this kind of immunity. In
                 any event, we need not resolve this issue because, even assuming the
                 immunity can apply in such circumstances, Defendants fail to show that
                 the immunity applies.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 35 of 38 Page ID #:9337




                                      WRIGHT V. BECK                      35

                                             C.

                     Defendants also argue that Wright cannot bring a § 1983
                 claim because he released his property interest in the
                 firearms once he signed the plea agreement. They argue that
                 Wright abandoned his possessory interests because he
                 consented to the LAPD keeping the firearms and deciding
                 whether he was the lawful owner of the firearms.
                 Defendants are wrong for several reasons, but the most
                 important one is they overstate the LAPD’s power to decide
                 Wright’s ownership claims. The plea agreement did not
                 provide the LAPD with unfettered control over the guns. To
                 be sure, the agreement allowed the LAPD to make an initial
                 ownership decision, but Wright could challenge that
                 determination by filing a motion to compel return of his
                 firearms in a court—which he did. Thus, contrary to
                 Defendants’ suggestion, Wright continued to maintain a
                 legitimate possessory interest in the firearms.

                     Defendants also argue that California Penal Code
                 sections 34000 and 18275 divested Wright of his ownership
                 interest after the one-year period expired. But, for the
                 reasons explained above in Part II.A., this claim fails
                 because neither provision diminished Wright’s possessory
                 interests.

                                             D.

                     Defendants also argue that a state court order precludes
                 us from deciding whether due process entitled Wright to
                 notice of the ex parte application for a destruction order.
                 Defendants specifically cite the Los Angeles Court’s
                 decision in In re Complaint of Michel & Associates, P.C.,
                 No. BH011834 (Sept. 18, 2018). We are not persuaded.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 36 of 38 Page ID #:9338




                 36                     WRIGHT V. BECK

                     “[A] federal court considering whether to apply issue
                 preclusion based on a prior state court judgment must look
                 to state preclusion law.” McInnes v. California, 943 F.2d
                 1088, 1092–93 (9th Cir. 1991). In California, “[i]ssue
                 preclusion prohibits the relitigation of issues argued and
                 decided in a previous case, even if the second suit raises
                 different causes of action.” DKN Holdings LLC v. Faerber,
                 352 P.3d 378, 386 (Cal. 2015) (citation omitted). “[I]ssue
                 preclusion applies: (1) after final adjudication (2) of an
                 identical issue (3) actually litigated and necessarily decided
                 in the first suit and (4) asserted against one who was a party
                 in the first suit or one in privity with that party.” Id. at 387.
                 As for the second requirement, the party seeking to assert
                 issue preclusion must show that each proceeding contained
                 “identical factual allegations.” Lucido v. Superior Court,
                 795 P.2d 1223, 1225 (Cal. 1990) (quotation marks omitted).

                     The factual allegations considered in Michel &
                 Associates were not identical to ones presented here, nor
                 were they necessary to the court’s final determination. In
                 Michel & Associates, a gun-rights group, the California Rifle
                 and Pistol Association, of which Wright is a member, sent a
                 letter to the Los Angeles Court notifying it of what it deemed
                 to be the LAPD’s “inappropriate and illegal practice of
                 obtaining invalid court orders relating to LAPD’s disposition
                 of seized property.” The court issued an Order to Show
                 Cause, asking the parties to brief, among other issues,
                 “[w]hether [the Los Angeles Court] should adopt a policy
                 requiring a police agency seeking an order to dispose of
                 property seized under a search warrant where no criminal
                 case has been filed to give notice of the application for the
                 order to likely claimants of the seized property pursuant to
                 [California] Penal Code section 1536.” The court ultimately
                 decided that, under Perkins, the court need not adopt such a
                 policy.
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 37 of 38 Page ID #:9339




                                           WRIGHT V. BECK                             37

                     Wright’s claim here, however, addresses a different issue
                 involving different factual allegations. As explained above,
                 Wright alleges a due process violation because he was never
                 given notice of Edwards’s intent to apply ex parte for an
                 order permitting destruction of Wright’s firearms when he
                 continued to assert an ownership interest in them. What due
                 process demands on these facts is different from the issue
                 decided in Michel & Associates, where the court was
                 considering adopting a prospective rule that universally
                 provided notice to all “people or entities likely to claim an
                 interest in the property.”

                     We thus reject this argument. 22

                                                   IV.

                    Finally, because we reverse the district court’s grant of
                 summary judgment on Wright’s Fourteenth Amendment due
                 process claim, we reverse the district court’s grant of
                 summary judgment on his failure-to-train claim, which the
                 court characterized as derivative of Wright’s due process and
                 Fourth Amendment claims, and remand for further
                 proceedings consistent with this opinion.

                                                    V.

                     Because a rational trier of fact could find that Wright’s
                 due process rights were violated and that Edwards was not
                 entitled to qualified immunity, we reverse the district court’s
                 grant of summary judgment on this claim and his Monell

                     22
                        Because we conclude the issues were not identical, we need not
                 decide whether Wright, as a member of the California Rifle and Pistol
                 Association, was in “privity” with it. See Rodriguez v. City of San Jose,
                 930 F.3d 1123, 1130 (9th Cir. 2019), pet. for cert. filed, No. 19-1057
                 (Feb. 21, 2020).
Case 2:15-cv-05805-R-PJW Document 209 Filed 12/01/20 Page 38 of 38 Page ID #:9340




                 38                      WRIGHT V. BECK

                 failure-to-train claim against Beck, Feuer, and the City. We
                 affirm the judgment as to Aubry and Tompkins. We remand
                 for proceedings consistent with this opinion. 23

                   AFFIRMED in part, REVERSED in part, and
                 REMANDED. Appellant shall recover his costs on appeal.




                      23
                        In light of Judge Real’s passing, we need not address Wright’s
                 request to reassign the case on remand.
